DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a divisional application and claims the benefit of priority of U.S. application Ser. No. 15/269,983, filed on Sep. 20, 2016, issued as U.S. Pat. No. 10,342,690, which is a divisional application and claims the benefit of priority of U.S. application Ser. No. 13/903,704, filed on May 28, 2013, which is a divisional application and claims the benefit of priority of U.S. application Ser. No. 12/710,038, filed on Feb. 22, 2010, issued as U.S. Pat. No. 8,449,558, which is a divisional application thereof and claims the benefit of priority of U.S. application Ser. No. 10/659,211, filed on Sep. 9, 2003, issued as U.S. Pat. No. 7,666,195, which claims the benefit of priority of Provisional Patent Application 60/409,838, filed on Sep. 9, 2002 is acknowledged.
Examiner notes that the Provisional Patent Application 60/409,838 fails to provide support for the limitation of “a tissue engagement assembly including a helical element” in claim 11, lines 6-7. Examiner notes that claim 43, which is filed on September 9, 2003, of U.S. application Ser. No. 10/659,211 provides support for this limitation. Therefore, subject matter in claim 11 can only afford the filing date of U.S. application Ser. No. 10/659,211, filed on Sep. 9, 2003.
Specification
The abstract of the disclosure is objected to because it fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Paragraph [01] of the specification is objected to because line 1 recites “The present application is a continuation application and claims the benefit of priority of U.S. application Ser. No. 15/269,983, filed on Sep. 20, 2016, issued as U.S. Pat. No. 10,342,690” (emphasis added). However, Application Data Sheet, which is filed on July 9, 2019, states that the present application is a divisional application and claims the benefit of priority of U.S. application Ser. No. 15/269,983, filed on Sep. 20, 2016, issued as U.S. Pat. No. 10,342,690 (see attachment below). Appropriate correction is required.

    PNG
    media_image1.png
    589
    740
    media_image1.png
    Greyscale

“a tissue engagement assembly including a helical element” in claim 11, lines 6-7. Examiner notes that claim 43, which is filed on September 9, 2003, of U.S. application Ser. No. 10/659,211 provides support for this limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first control module” in claim 11, line 10 and “a second control module” in claim 11, line 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Allowable Subject Matter
Claims 11-25 are allowable.
Laufer et al. (US 6,494,888) discloses an apparatus for modifying a stomach cavity, comprising: a proximal user control portion L4 (Fig. 3A), a distal trans-oral portion L1, L2, L3 (Fig. 3A) configured and shaped to be trans-orally insertable at least partially into a stomach cavity, and a plurality of control modules extending from the user control portion to the trans-oral portion; wherein the trans-oral portion includes: a tissue engagement assembly 740, 738, 800 (Fig. 4A) including a helical element 740 configured to rotatably engage tissue of a target region of a stomach cavity wall (“End effector 718 further includes a tube 738 and a third tissue engaging member, e.g., a coil 740, received within tube 738, for purposes described below. Coil 740 is housed within an overtube 742, and coil 740 and overtube 742 can be moved axially proximally and distally relative to jaws 720, 722, along the axis, A, of cable assembly 716. Coil 740 can be rotatably advanced into tissue.” (col. 4, lines 7-13)); and a suturing assembly (the assembly as shown in Fig. 6B) including two needles configured to rotatably penetrate engaged tissue of a target region of a stomach cavity wall to deliver a suture anchor assembly 730 to the tissue (Figs. 2 and 8); wherein a first control module of the plurality of control modules is coupled to the tissue engagement assembly and is configured to rotate the helical element to engage tissue of a target region of a stomach cavity wall upon user activation; wherein a second control module of the plurality of control modules is Referring to FIG. 3A, instrument 700 has, at its proximal end 745, a handle 743 with a control knob 744 for controlling cables 724a, 724b, 726a, 726b to close and open jaws 720, 722, and a control knob 746 for controlling cable 728 to move end effector 718. Handle 743 includes a port 748 through which coil 740 and overtube 742 can be introduced into shaft lumen 714, and a pull-knob 750 for deploying tissue fixation device 730, as described below.”)
Gordon et al. (US 5,713,910) discloses an endoscopic suture device comprises a pair of semi-circular suturing needles 10 (Figs. 1A-1B). The needles 10 are moved with respect to a fixed jaw 12 to deliver a length of suture 4, which is attached to a removable tip 234 (Figs. 2-5) of the needle, through a layer of tissue then a knot is formed extracorporeally (i.e., external to the body cavity) is used to secure the suture to the tissue layer (Fig. 6-7). Examiner contends that one of ordinary skill in the art would not aspired to replace the suture anchor and straight needles of Laufer with the needles and suture of Gordon since such modification would not yield any advantage over the suture anchor of Laufer because Gordon required a knot is formed extracorpareally. 

Conclusion
This application is in condition for allowance except for the following formal matters: the objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771